[Cite as Gissentaner v. Buckeye Sauce Corp., 2022-Ohio-468.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

RONEE GISSENTANER, ET AL.,                            :

                Plaintiffs-Appellants,                :
                                                               No. 110678
                v.                                    :

BUCKEYE SAUCE
CORPORATION, ET AL.,                                  :

                Defendants-Appellees.                 :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: February 17, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-18-899474


                                           Appearances:

                Leslie Murray Law and John T. Murray, for appellants.

                Eloff and Willson, LLP, Kathryn Gonser Eloff, and James
                Matthew Willson, for appellee the Estate of Essie
                Williams and Wanda Robinson.

                Seeley, Savidge, Ebert & Gourash Co., LPA, Daniel F.
                Gourash, and Jeffrey S. Moeller, for appellee Buckeye
                Sauce Corporation.
CORNELIUS J. O’SULLIVAN, JR., J.:

             In this interlocutory appeal, plaintiffs-appellants, Ronee Gissentaner, et

al. (at times collectively referred to as “plaintiffs” or “appellants”), appeal the trial

court’s ruling that the proceeds of a policy of life insurance interpled to the court

should be paid to the estate of deceased shareholder Essie Williams. We affirm.

I.   Procedural History and Facts

             This appeal involves a family dispute between two branches of the

Williams family and the ownership and control of Hot Sauce Williams, which were

well-known Cleveland BBQ restaurants. Hot Sauce Williams was founded by the

Williams patriarch and passed down to the five brothers of the Williams family.

Defendant-appellee Buckeye Sauce Corporation (“Buckeye Sauce”) is an Ohio

corporation that operated the restaurants and has been closely held by members of

the Williams family since its incorporation in 1979.

             In 1987, the five shareholders of Buckeye Sauce entered into a

“Memorandum of Buy-Sell Agreement” (“Buy-Sell Agreement”) funded by

$250,000 “key man” life insurance policies on each shareholder. The agreement

encumbered the sale of all shares of Buckeye Sauce during the lives of each

shareholder and required the corporation to purchase and “the estate of the

deceased shareholder (or any other recipient of the stock of the deceased

(s)hareholder)” to sell to Buckeye Sauce all the shares owned by the shareholder at

the time of his or her death.
             The two family branches in dispute in this case are the descendants of

brother James Williams (“James”), and the descendants of brother Willie Williams

(“Willie”) and his wife, Essie Williams (“Essie”).

             From 1987 until November 2014, Buckeye Sauce maintained a life

insurance policy with National Life Insurance in force to fund its obligation to

redeem James’s shares upon his death.            Buckeye Sauce made the premium

payments over the life of the policy with exception of two payments, which James

himself remitted. Essie’s key man life insurance policy was also with National Life

Insurance.

             At the time of James’s death in November 2014, he had 100 shares of

Buckeye Sauce stock. The other living shareholders, Essie, and brother Herbert

Williams (“Herbert”) also each had 100 shares.1

             Pursuant to the Buy-Sell Agreement, upon the death of a shareholder of

Buckeye Sauce, that shareholder’s shares were to be cashed out by Buckeye Sauce

pursuant to the terms of the agreement, leaving the surviving shareholders to

operate the company. In exchange for payment as provided, the shareholder’s estate

(or his or her heirs) were required by the agreement to surrender their stock

certificates, and their shares would be retired. Shortly before his death, James

signed a request for policy-ownership form and a beneficiary-change form




      1 At some point, Herbert took ownership of his insurance under the agreement,
cashed it out, and remitted his shares to Buckeye Sauce. His estate is not a party to this
appeal.
designating his granddaughter Ronee Gissentaner (“Ronee”), daughter Sandra

Gissentaner, and son Michael Williams as beneficiaries.2

             James’s estate was filed in the Cuyahoga County Probate Court in

December 2014. See Estate of James Williams, Cuyahoga P.C. No. 2014-EST-

203117. In December 2017, the probate court approved the in-kind distribution of

James’s 100 shares of Buckeye Sauce to his heirs. In March 2018, the executor of

the James’s estate transferred 10.202 and 54.09 shares of Buckeye Sauce stock to

Ronee and James’s minor great-granddaughter, C.G., respectively.

             A dispute arose between Ronee and Essie regarding the ownership and

management of the Hot Sauce Williams restaurants. Ronee and the other plaintiffs

filed this action as a minority shareholder action, alleging a breach of fiduciary duty,

breach of the duties of care and loyalty, self-dealing, conversion, and unjust

enrichment against various defendants, including Essie, both individually and as an

agent for Buckeye Sauce. Of note, plaintiffs alleged in their complaint that they were

bringing a “derivative action on behalf of corporate defendants.”          Defendants

counterclaimed against Ronee for tortious interference of contract.

              Herbert and Essie died days apart in January 2019. Prior to her death,

Essie changed her life insurance policy to name her daughter Wanda Robinson

(“Wanda”) and Willie’s children as beneficiaries.




      2 This beneficiary change form was the subject of an interpleader action following
James’s death. Natl Life Ins. Co. v. Michael Williams, Cuyahoga C.P. No. CV-15-842728.
             In May 2019, certain members of James’s branch of the family held a

shareholder meeting where Ronee was purportedly elected president and chair of

board of directors of Buckeye Sauce. According to National Life Insurance, Ronee

represented herself to the insurer as Buckeye Sauce’s president and chief operating

officer and made a claim for the policy proceeds of Essie’s estate. National Life

Insurance issued a check in the amount of $254,099.32 to Buckeye Sauce. National

Life Insurance quickly learned that Ronee was not the president of Buckeye Sauce

and that “another board of directors of the company” had met and elected Wanda

president and chief executive officer of Buckeye Sauce. National Life Insurance

voided the check it had issued to Ronee and filed a complaint for interpleader in the

trial court, stating that it had received multiple competing claims for the policy

proceeds from Essie’s estate by multiple persons and multiple board of directors of

Buckeye Sauce.

             It was at this point that Wanda, both individually and in her role as

executor of Essie’s estate, and Willie’s children — Cameron Robinson, Kennedy

Robinson, and Warren Cooper — were added to the proceedings. National Life

Insurance moved to deposit the funds with the court, which the trial court granted,

and dismissed the insurer from the case. The defendants filed a counterclaim,

alleging breach of contract and tortious interference; they sought specific

performance and a declaratory judgment that the plaintiffs were not shareholders

of Buckeye Sauce.
              Plaintiffs, through motions for summary judgment, sought a

declaration that they were indeed shareholders in Buckeye Sauce and should be

allowed to proceed as management of the corporation pursuant to the May 2019

shareholder meeting (that was attended by members of only James’s branch of the

family). Buckeye Sauce argued that the plaintiffs were not shareholders because the

shares they inherited from James were subject to corporate redemption pursuant to

the Buy-Sell Agreement; therefore, plaintiffs lack standing to bring claims asserted

in their complaint and the James’s heirs, namely Ronee, had already received

compensation for their shares via payment of the proceeds of James’s life insurance

policy.

              On July 22, 2020, the trial court issued an order and opinion declaring

the plaintiffs minority shareholders of Buckeye Sauce by virtue of the shares they

inherited from James’s estate. The court declined to give plaintiffs a declaration to

allow them to proceed as management of Buckeye Sauce, stating that the court

lacked subject matter jurisdiction to do so. The court also denied plaintiffs’ motion

to appoint a receiver.

              Buckeye Sauce filed a notice of appeal to contest plaintiffs’ minority

shareholder status, which this court sua sponte dismissed as untimely filed pursuant

to App.R. 4. See Gissentaner v. Buckeye Sauce Corp., 8th District Cuyahoga

No. 109984, motion No. 541479 (Sept. 30, 2020).

              In January 2021, a pretrial was held and the parties agreed to brief the

issue of what individuals or entities were entitled to Essie’s National Life Insurance
proceeds. After numerous briefs were filed, the trial court determined that the

insurance proceeds were to be paid to Essie’s estate through the corporation as

dictated by the Buy-Sell Agreement. In so doing, the court found

      [n]o evidentiary support for plaintiffs’ claim of a breach of the Buy-Sell
      Agreement by Essie Williams prior to her death that would vitiate the
      agreement. Under the terms of the Buy-Sell Agreement, the
      corporation’s failure to maintain the life insurance policies does not
      constitute a breach. Moreover, even though the court has previously
      found that plaintiffs are minority shareholders of Buckeye Sauce (See
      Opinion dated 7/23/2020), this does not confer upon them standing to
      assert a breach of the agreement as it relates to the corporation’s
      agreement with Essie Williams.

Journal Entry No. 117596185 (June 23, 2021).

             The plaintiffs filed this interlocutory appeal, raising the following

assignments of error:

      I. The trial court erred as a matter of law when it ruled Plaintiff-
      Appellants did not have standing to assert Essie Williams breached the
      Buy/Sell Agreement.

      II. The Trial Court erred as a matter of law when it ordered Buckeye
      Sauce Corporation to pay the National Life Insurance proceeds to the
      representative of the Estate of Essie Williams when conditions
      precedent have not been met.

      III. The trial court erred in finding the Buy Sell Agreement was
      enforceable and not terminated.

      IV. The trial court erred when it denied a renewed request to appoint
      a receiver and failed to address the plea for the appointment of a
      receiver in the entry appealed from.

II. Law and Analysis

             On appeal, the appellants assert that the trial court erred when it

determined that the proceeds of the National Life Insurance Policy should be paid
to Essie’s estate pursuant to the terms of the Buy-Sell Agreement. The trial court

held, however, that appellants did not have standing to assert that Essie breached

the Buy-Sell Agreement prior to her death. In the first assigned error, the appellants

contend that the trial court erred in its finding that they did not have standing to

assert a breach of the Buy-Sell Agreement as it relates to Essie.

      A. Standing

              In this case, the trial court found that there was no evidentiary support

for appellants’ claim that there was breach of the Buy-Sell Agreement, and

moreover, appellants do not have standing.

               Standing is a threshold issue. “Standing is a threshold question for the

court to decide in order for it to proceed to adjudicate the action.” State ex rel. Jones

v. Suster, 84 Ohio St.3d 70, 77, 701 N.E.2d 1002 (1998). “To decide if an action has

been brought by the real party in interest, ‘courts must look to the substantive law

creating the right being sued upon to see if the action has been instituted by the party

possessing the substantive right to relief.”’        Wheeler v. Johnson, 2d Dist.

Montgomery No. 22178, 2008-Ohio-2599, ¶ 34, quoting Shealy v. Campbell, 20

Ohio St.3d 23, 25, 485 N.E.2d 701 (1985).

              Shareholders may bring actions in one of two ways, either through an

individual direct action or a Civ.R. 23.1 shareholder’s derivative suit.              “A

shareholder’s derivative action is brought by a shareholder in the name of the

corporation to enforce a corporate claim.” Crosby v. Beam, 47 Ohio St.3d 105, 107,

548 N.E.2d 217 (1989). A Civ.R. 23.1 suit “is an exception to the usual rule that a
corporation’s board of directors manages or supervises the management of a

corporation. A derivative action allows a shareholder to circumvent a board’s refusal

to bring a suit on a claim.” Id. But “if the complaining shareholder is injured in a

way that is separate and distinct from an injury to the corporation, then the

complaining shareholder has a direct action.” Id., citing 2 O’Neal & Thompson,

O’Neal’s Close Corporations, Section 8.11, 119-121 (3d Ed.1987).

              At this juncture, it would be premature to determine whether the

plaintiffs’ suit in its entirety was properly brought as a direct action or a derivative

suit (noting that plaintiffs stated in their complaint that they were bringing a

derivative suit but now claim their suit was not brought pursuant to Civ.R. 23.1). We

are only called upon to review the trial court’s determination of standing as to the

claim before us — whether appellants had standing as minority shareholders to

contend that Essie breached the Buy-Sell Agreement with Buckeye Sauce.

              The trial court determined that the plaintiffs were minority

shareholders in Buckeye Sauce because of the probate court’s distribution of James’s

shares to the plaintiffs. The trial court noted that the probate court did not consider

the provisions of the Buy-Sell Agreement, but that “Buckeye Sauce’s failure to

present its breach of contract claim against the Estate to the executor or

administrator within the time prescribed by R.C. 2117.06(B)3 operates as bar of its

claim for any breach of the Buy-Sell Agreement.” In other words, because Buckeye



      3 R.C. 2117.06(B) provides that claims, including those arising out of contract, must

be presented within six months after the decedent’s death.
Sauce did not file a breach-of-contract claim against the estate in probate court, it is

barred from asserting that James improperly changed his beneficiaries without

considering the Buy-Sell Agreement. It is under this theory that the trial court found

that the plaintiffs were minority shareholders in Buckeye Sauce.

               Article IX of the Buy-Sell Agreement provides:

      New Shareholders Automatically Parties

      Any additional persons acquiring stock hereafter shall automatically
      become bound by the provisions hereof * * * and * * * such new
      shareholder shall receive the benefits of and be restricted by the
      provisions of this Agreement * * *.

               As minority shareholders, appellants allege a breach of the Buy-Sell

Agreement by Essie, who was a majority shareholder in Buckeye Sauce.4 We find

that the trial court’s determination that they are minority shareholders in

conjunction with the provisions of the Buy-Sell Agreement confers standing upon

appellants to bring their claim.

               Appellees contend that either appellants do not have standing or the

trial court erred in finding that the appellants were minority shareholders. We have

already determined that appellees have standing to bring this appeal. As to the trial

court’s determination that appellees are minority shareholders, the trial court issued

its order finding appellees were minority shareholders on July 24, 2020. Appellees

filed an untimely notice of appeal on September 28, 2020, and this court dismissed




      4 Their claim arose during the pendency of the instant action; when appellants filed

their complaint, Essie had not yet changed the designation on her life insurance policy.
their appeal pursuant to App.R. 4.5 Appellees have waived their right to raise a legal

challenge on any issues that they could have raised in that appeal.

               Considering the above, we find that the appellants, as minority

shareholders, have standing to challenge the disposition of the proceeds of a

deceased majority shareholder’s life insurance policy as it was held by the

corporation.

               Therefore, finding that the appellants have standing as minority

shareholders to challenge the distribution of the insurance proceeds, the first

assignment of error is sustained.

      B. Conditions Precedent

               In the second assignment of error, the appellants contend that the

trial court erred when it ordered Buckeye Sauce to pay the life insurance proceeds

to Essie’s estate when conditions precedent to payment had not been met.

               As an initial matter, contrary to appellants’ contention, the trial court

did not order Buckeye Sauce to pay the life insurance proceeds to Essie’s estate. The

trial court’s order stated that the proceeds of the life insurance policy, which were

interpled with the court, are “to be paid directly to the legal representative of the

estate of Essie Williams,” not through or by Buckeye Sauce as an intermediary.




      5 App.R. 4 provides that “a party who wishes to appeal from an order that is final
upon its entry shall file the notice of appeal required by App.R. 3 within 30 days of that
entry.” App.R. 4(A)(1).
             As mentioned, National Life Insurance sought to intervene in the case

and interplead the funds. Notably, appellants supported the interpleader action in

their answer to the National Life Insurance’s complaint.

              Appellants now argue that the conditions precedent to paying the

proceeds to the estate were not met. Appellants cite to Article VI(c) of the Buy-Sell

Agreement to support their argument that conditions precedent were not met,

specifically, that the shares must be retired prior to receipt of policy proceeds.

“Article VI(c) Death of A Shareholder” provides, in pertinent part:

      Notwithstanding any provision of preceding paragraph (b) or this
      Article, no payment of insurance proceeds received by the Corporations
      shall be made to the Legal Representative, assigns, or any other person
      designated by a deceased Shareholder unless and until (1) all the stock
      owned by the decedent at the date of death is surrendered and properly
      endorsed to the Corporations, (2) authenticated documentation of the
      designation is provided the Corporations, and (3) a properly executed
      receipt and release, in form approved by the Corporations, is provided
      the Corporations.

              The trial court’s order cited Article VI(B) of the Buy-Sell Agreement:

      The Corporations shall proceed immediately to collect the proceeds of
      any insurance policy on the deceased Shareholder’s life. Upon the
      collection of such proceeds, the Corporations shall pay to the Legal
      Representative of the decedent’s estate, or to such other authenticated
      designate of the decedent, the full amount of the insurance proceeds
      (referred to in Article VII of this agreement) as full payment of the
      purchase of all the shares of the deceased shareholder. * * *

              The trial court ordered the proceeds of the policy “to be paid directly

to the legal representative of the estate of Essie Williams pursuant to the terms of

the Buy-Sell Agreement for retirement of the shares held by her estate.” Journal

Entry No. 117596185 (June 23, 2021).
               We are not persuaded by appellants’ assertion.              For practical

purposes, the estate will retire the shares concurrently with the receipt of the

interpled money, and the estate representative will receive the proceeds as payment

of the purchase of the shares. Nothing in Article VI(c) provides that the corporation

must receive the retired shares at a certain time precedent to tendering the life

insurance proceeds to comply with the agreement.

               Accordingly, the second assignment of error is overruled.

      C. Enforceability of Buy-Sell Agreement

              In the third assignment of error, appellants contend that the Buy-Sell

Agreement is unenforceable because Essie breached the agreement when Buckeye

Sauce failed to make every payment on James’s policy.

               Contract interpretation is a question of law that is reviewed de novo

on appeal. Broadway Concrete Invests., L.L.C. v. Masonry Contracting Corp., 8th

Dist. Cuyahoga No. 110420, 2022-Ohio-19, ¶ 44, citing Delta Fuels, Inc. v. Ohio

Dept. of Transp., 2015-Ohio-5545, 57 N.E. 3d 220 (10th Dist.). “To prove a breach

of contract, a plaintiff must prove the existence and terms of a contract, the plaintiff's

performance of the contract, the defendant’s breach of the contract, and damages or

loss to the plaintiff.” Broadway Concrete at id., citing Delta Fuels.

               The record shows that Buckeye Sauce made the payments on James’s

insurance policy, except for one payment in 2013 and one payment in 2014, which

James made himself after he received notice that the payments had not been made

by the corporation. Appellants claim that James’s action of making the payments
himself constituted a breach by Essie of the Buy-Sell Agreement between Buckeye

Sauce and James.

              Article VII(b) of the Buy-Sell Agreement provides:

      (b) The Corporation shall be the sole beneficiary and the sole owner of
      all policies issued subject to this Agreement. Should this Agreement be
      terminated for any reason or should the Corporations for any reason
      decide to discontinue maintaining insurance on the lives of the
      Shareholders, they shall offer to convey ownership of each policy to the
      insurance Shareholder covered thereby, without cost to the
      Shareholder.

              The trial court found that “under the terms of the agreement, the

corporation’s failure to maintain the life insurance policies does not constitute a

breach.” Journal Entry No. 117596185 (Jun. 23, 2010). We agree that the Buy-Sell

Agreement provided that Buckeye Sauce had the right to decide not to maintain a

policy of life insurance on a shareholder. In fact, at deposition, Ronee conceded that

the agreement allowed Buckeye Sauce to discontinue paying the life insurance policy

on a shareholder. This did not happen, however; James made two of the payments

himself and the policy did not lapse.

              We are not convinced that Buckeye Sauce’s failure to make two

premium payments on a shareholder constitutes a breach of contract by another

shareholder. Further, appellants have presented no evidence of damage or injury

flowing from this alleged breach — they have not claimed that they are owed the

amount that James paid to National Life Insurance for the two payments on his

policy or any other cognizable injury.

              Accordingly, the third assignment of error is overruled.
       D. Receiver

               In the fourth assignment of error, appellants argue that the trial court

erred in denying its motion to appoint a receiver.

               Appellants filed a motion to appoint a receiver in October 2018,

arguing that a receiver was necessary because the “assets of [Buckeye Sauce] are in

clear and present danger of being lost or injured.” The trial court denied the motion

in its July 2020 order granting appellants shareholder status.6 Appellants did not

appeal the court’s decision at that time.

               An order granting a motion to appoint a receiver is final and

appealable. Ralls v. 2222 Internatl., L.L.C., 8th Dist. Cuyahoga No. 108314, 2019-

Ohio-4261, ¶ 9. This court has held, however, that the denial of a motion to appoint

a receiver is not always a final, appealable order and “this issue and its analysis turns

on the application of the facts of each case to R.C. 2505.02.” Id. at ¶ 10.

               If we were to determine that that the denial of appellants’ motion is a

final, appealable order as the appellants have argued, then their appeal of the denial

is untimely under App.R. 4. The trial court denied appellants’ motion on July 23,

2020, and the notice of appeal in this case was not filed until July 20, 2021. For

their appeal to be timely, they would have had to file their notice of appeal within 30

days of July 23, 2020, which they failed to do.


       6 Appellants further contend they made a “renewed” plea for a receiver. That
request was part of their response to the defendants’ motion for summary judgment and
was filed on December 27, 2019, six months prior to the trial court’s journal entry denying
their motion to appoint a receiver. There is no evidence in the record appellants ever filed
a renewed motion to appoint a receiver after their initial motion was denied.
              If this court determines that the order is nonfinal, then this court is

without jurisdiction to review it because it is axiomatic that an order must be final

before an appellate court can review it. Under either circumstance, appellants’

argument fails.

              Pursuant to R.C. 2505.02(B), and as pertinent to this case,

      An order is a final order that may be reviewed, affirmed, modified, or
      reversed * * * when it is * * *

      (2) An order that affects a substantial right made in a special
      proceeding * * * [or]

      (4) An order that grants or denies a provisional remedy and to which
      both of the following apply:

      (a) The order in effect determines the action with respect to the
      provisional remedy and prevents a judgment in the action in favor of
      the appealing party with respect to the provisional remedy.

      (b) The appealing party would not be afforded a meaningful or effective
      remedy by an appeal following final judgment as to all proceedings,
      issues, claims, and parties in the action.

              The trial court determined that a receiver was not necessary because

“Plaintiffs have not demonstrated that the business is ‘insolvent or in imminent

danger of insolvency.’ R.C. 2735.01(A)(6).” Journal Entry No. 113954412 (July 23,

2020).

              The trial court’s denial of plaintiffs’ motion to appoint a receiver does

not affect a substantial right in this case because plaintiffs cannot show that if they

do not appeal at this time that they will be foreclosed from relief on their complaint.

Like Ralls, 8th Dist. Cuyahoga No. 108314, 2019-Ohio-4261, this case is based on

allegations of breach of contract, breach of fiduciary duty, and other associated
causes of action concerning a business, and these claims remain pending. See Ralls

at ¶ 19-22; see also Garden v. Langermeier, 2017-Ohio-972, 86 N.E.3d 645 (8th

Dist.) (appeal dismissed for lack of a final order because other causes of action

remained and appellants failed to show that without an immediate appeal they

would be foreclosed from additional relief when case was eventually considered on

the merits).

               The trial court’s denial of the motion to appoint a receiver also does

not deny a provisional remedy because it does not determine the action or prevent

a judgment in favor of the appealing party pursuant to R.C. 2505.02(B)(4)(a) or

prohibit a meaningful remedy on appeal following final judgment under

R.C. 2505.02(B)(2).

               Appellants’ sole claim under this assignment of error is that a receiver

is necessary to preserve remaining corporate assets and to set up appropriate

corporate governance. They have not argued that this court has jurisdiction or that

their appeal of the denial of their motion is timely, however, and absent any cohesive

argument from appellant, we decline to address their claims further. Based on these

facts, the trial court’s denial was not a final appealable order.

               The fourth assignment of error is overruled.

III. Conclusion

               To be clear, our finding that appellants, as minority shareholders,

have standing to assert a breach of the Buy-Sell Agreement does not affect our

holding that the trial court did not err in denying appellants’ motion for partial
summary judgment. There was no evidence presented that any purported breach

by Essie of the Buy-Sell Agreement that Buckeye Sauce had with a prior deceased

shareholder would render the agreement unenforceable as to Essie’s estate.

              Judgment affirmed.

      It is ordered that appellees recover from appellants costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to the common pleas court to carry

this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



CORNELIUS J. O’SULLIVAN, JR., JUDGE

EILEEN A. GALLAGHER, P.J., CONCURS;
EILEEN T. GALLAGHER, J., CONCURS IN JUDGMENT ONLY (WITH
SEPARATE OPINION)

EILEEN T. GALLAGHER, J., CONCURRING IN JUDGMENT ONLY:

              Respectfully, I concur in judgment only with majority’s resolution of

the first assignment of error. The majority’s analysis is well-reasoned and supported

by the record and relevant case law. I write separately only to express my belief that

in resolving this interlocutory appeal, we have been placed in the unusual position

of being asked to rely on the trial court’s prior judgment regarding the appellants’

status as minority shareholders when assessing whether the appellants also have

standing to pursue claims against the estate of Essie Williams. As noted by the
majority, the trial court’s July 22, 2020 judgment declaring the appellants to be

minority shareholders relied on conclusions previously reached by the probate court

in Cuyahoga P.C. No. 2014-EST-203117. I do not dispute the validity of the trial

court’s decision under the circumstances presented in this case. However, it must

be noted that the underlying decision of the probate court was rendered without a

comprehensive understanding of the corporate structure, and is arguably contrary

to the terms and intent of the corporation’s Buy-Sell Agreement. I recognize that

the discretion afforded to the probate court and the trial court was significantly

restrained in each instance due to Buckeye Sauce’s own inaction, including the

corporation’s failure to pursue a claim against the estate of James Williams and its

failure to file a timely appeal in Gissentaner v. Buckeye Sauce Corp., 8th District

Cuyahoga No. 109984. Yet, I am reluctant to base a finding of standing in this appeal

based upon prior judgments that were unable to consider the intent of the Buy-Sell

Agreement or otherwise assess the merits of the corporation’s counterclaim for

declaratory judgment. In my view, had the lower courts been afforded the discretion

to truly assess whether the shares inherited from James were subject to corporate

redemption under the Buy-Sell Agreement, the complications associated with this

ongoing civil litigation would have been resolved several years ago. Nevertheless, I

join the majority’s determination that, assuming the appellants have standing here,

the trial court’s judgment must be affirmed based on the unambiguous language set

forth in the Buy-Sell Agreement.